 1                            UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Elvis Wells,                                     Case No.: 2:19-cv-522-APG-VCF

 4                       Petitioner,                ORDER GRANTING ENLARGEMENT
                                                    OF TIME
 5 v.
                                                    [ECF No. 6]
 6 Brian Williams, et al.,

 7                       Respondents.

 8        The respondents’ motion to enlarge time (ECF No. 6) to file their response to the petition

 9 is GRANTED. The respondents’ response is due by July 31, 2019.

10        Dated: June 3, 2019.

11
                                                       __________________________________
12                                                     ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
